IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            : No. 193 DB 2015 (No. 95 RST 2015)
                                            :
                                            :
EDWARD M. GLEASON, JR.                      : Attorney Registration No. 56366
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM ADMINISTRATIVE                        : (Out of State)
 SUSPENSION                                 :


                                        ORDER


PER CURIAM


       AND NOW, this 6th day of January, 2015, the Report and Recommendation of

Disciplinary Board Member dated December 24, 2015, is approved and it is ORDERED

that Edward M. Gleason, Jr., who has been on Administrative Suspension, has never

been suspended or disbarred, and has demonstrated that he has the moral

qualifications, competency and learning in law required for admission to practice in the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.